           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    WESTERN DIVISION

SPENCER L. DAVIS                                          PLAINTIFF

v.                      No. 4:18-cv-341-DPM

AT&T UMBRELLA
BENEFIT PLAN No. 3                                      DEFENDANT

                               ORDER
     The joint motion to file the administrative record under seal,
NQ 10, is partly granted and partly denied without prejudice. Pages
1-514, which contain Davis's medical records and confidential
information, are sealed. Redaction is impracticable. Pages 515-1925,
though, are various plan documents. No compelling reason has been
given for them being under seal. The Court's hunch is that they are
already in the public domain. They will be filed on the public docket
unless AT &T renews the denied part of the motion to seal, and provides
specific and compelling reasons for sealing, by 26 February 2019.
     So Ordered.


                                                   V.
                                      D.P. Marshall Jr.
                                      United States District Judge
